DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is amended to recite “skin layers consisting of a blend of one or more low density polyethylene having a density from 0.915 g/cc to 0.94 g/cc”.  While there is a support to recites skin layers consisting of one low density polyethylene having a density from 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 2 and 7, depend on claim 1, recite each skin layer comprises, while claim 1 recites skin layers consisting of. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2009/0197022) in view of Ambroise (US 2004/0023052) and evidence given in United States Plastic Corp. (USP) and Nho et al. (Mechanical Properties of LDPE/Ethylene-1-butene Copolymer Films Crosslinked by Radiation).
Regarding claims 1 and 8-10, Lu discloses a multilayer film having 3 layers comprising skin layers containing LDPE (paragraph 0093) and core layer between the skin layers (paragraph 0015) and the core layer comprising a propylene based plastomer (paragraph 0074) having density between 0.870 to 0.885 g/cc (paragraph 0065). It is evidenced by USP that LDPE has a density of 0.91 to 0.925 g/cc.
Lu is silent regarding ethylene based elastomer.
Ambroise discloses multilayer film comprising skin layer wherein the skin layer comprises ethylene butene copolymer, i.e. elastomer, to obtain sealing properties (paragraph 0057). It is evidence by Nho that ethylene butene copolymer has density of 0.88 g/cc (Page 889, table 1).
It would have been obvious to one of ordinary skill in the art to use the ethylene butene copolymer of Ambroise in the skin layer of Lu to obtain sealing properties. Given that the skin layer of Lu in view of Ambroise containing LDPE and ethylene butene elastomer, the skin layer of Lu in view of Ambroise meets the claimed limitation of skin layers consisting of LDPE having a density from 0.91 to 0.925 g/cc and ethylene butene elastomer having density of 0.88g/cc.
Given that the multilayer of Lu in view of Ambroise discloses the same composition as presently claimed, it is clear that the multilayer of Lu in view of Ambroise would intrinsically possess the same properties as presently claimed.
Regarding claim 2, Lu in view of Ambroise discloses the multilayer of claim 1, but is silent regarding the amount of LDPE. Lu discloses the use of LDPE in skin layer to obtain heat sealing properties (paragraph 0093).
Since the instant specification is silent to unexpected results, the specific amount of LDPE is not considered to confer patentability to the claims. As the heat sealing properties is a variable that can be modified, among others, by adjusting the amount of LDPE, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of LDPE in skin layers to obtain the desired heat sealing properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claims 3-5, Lu in view of Ambroise discloses the multilayer of claim 1, wherein Lu discloses tie layers, i.e. intermediate layers, located between the core layer and skin layers (paragraph 0085). Lu discloses the intermediate layers comprising LDPE (paragraph 0087) but does not disclose ethylene based elastomer in intermediate layer.
Ambroise discloses multilayer film comprising skin layer and transition layers wherein the transition layers comprise ethylene butene copolymer, i.e. elastomer, to obtain sealing properties (paragraph 0057). It is evidence by Nho that ethylene butene copolymer has density of 0.88 g/cc (Page 889, table 1).
It would have been obvious to one of ordinary skill in the art to use the ethylene butene copolymer of Ambroise in the intermediate layers of Lu to obtain sealing properties.
Regarding claim 6, Lu in view of Ambroise discloses the multilayer of claim 5, wherein Lu does not distinguish LDPE in skin layers and intermediate layers and therefore, it is deemed that the LDPE in the skin layer and the intermediate layer in Lu is the same.
Regarding claim 7, Lu in view of Ambroise discloses the multilayer of claim 1, wherein Lu discloses optional slip agent in skin layers in an amount of 0.1 to 2 wt.% (paragraphs 0095, 0100).
Regarding claim 16, Lu in view of Ambroise discloses the multilayer of claim 1, wherein given that each skin layer is on each side of the core layer (paragraph 0014), it is clear that each skin layer is an outermost surface layer of the multilayer of Lu in view of Ambroise.
Regarding claim 18, Lu discloses a multilayer film having 3 layers comprising skin layers, i.e. outermost surface layers, containing LDPE (paragraph 0093) and core layer between the skin layers (paragraph 0015), the core layer comprising a propylene based plastomer (paragraph 0074) having density between 0.870 to 0.885 g/cc 
Lu is silent regarding ethylene based elastomer.
Ambroise discloses multilayer film comprising skin layer wherein the skin layer comprises ethylene butene copolymer, i.e. elastomer, to obtain sealing properties (paragraph 0057). It is evidence by Nho that ethylene butene copolymer has density of 0.88 g/cc (Page 889, table 1).
It would have been obvious to one of ordinary skill in the art to use the ethylene butene copolymer of Ambroise in the skin layer of Lu to obtain sealing properties. Given that the skin layer of Lu in view of Ambroise containing LDPE and ethylene butene elastomer, the skin layer of Le in view of Ambroise meets the claimed limitation of skin layers consisting of LDPE and ethylene butene elastomer having density of 0.88g/cc.
Given that the multilayer of Lu in view of Ambroise discloses the same composition as presently claimed, it is clear that the multilayer of Lu in view of Ambroise would intrinsically possess the same properties as presently claimed.
Regarding claim 19, Lu in view of Ambroise discloses the multilayer of claim 18, wherein Lu discloses tie layers, i.e. intermediate layers, located between the core layer and skin layers, i.e. each skin layer directly contacts a respective intermediate layer, (paragraph 0085). Lu discloses the intermediate layers comprising LDPE (paragraph 0087) but does not disclose ethylene based elastomer in intermediate layer.
Ambroise discloses multilayer film comprising skin layer and transition layers wherein the transition layers comprise ethylene butene copolymer, i.e. elastomer, to 
It would have been obvious to one of ordinary skill in the art to use the ethylene butene copolymer of Ambroise in the intermediate layers of Lu to obtain sealing properties.

Response to Arguments

Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive.
Regarding 112(a), applicant argues that tables 1 and 3 provide the skin layers contain at least two different LDPEs. However, it is noted that tables 1 and 3 disclose specific types and amounts of two different LDPEs while present claims broadly recites any types and amounts of two different LDPEs having density from 0.915 to 0.94. 
Applicant argues that Lu’s dispersion coating contains a dispersion agent placing Lu’s coating outside the scope of applicant’s skin layers consisting only of LDPE and ethylene alpha olefin elastomer. However, it is noted that there is nothing in the reference of Lu that requires to have dispersion coating or dispersion agent in the skin layers. Paragraph 0018 of Lu discloses dispersion coating is applied to base film (not skin layers).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR SHAH/Primary Examiner, Art Unit 1787